 

Promissory Note

 

FOR VALUE RECEIVED, Digiliti Money, Inc. a Delaware corporation (“Borrower”),
having an office at Southwest Tech Center A, 18671 Lake Drive East, Minneapolis,
MN 55317 , unconditionally promises to pay to the order of James L. Davis
(“Lender”), with an office at 6446 Flying Cloud Drive, Eden Prairie, MN 55344
the principal sum of One Hundred Fifty Thousand Dollars ($150,000) (the “Loan”)
outstanding hereunder together with all accrued interest thereon, as provided in
this Promissory Note (the “Note”).

 

1. Repayment. This Note shall be repaid in six monthly installments of
$25,726.82, which includes interest. Unless Lender otherwise designates in
writing to the Borrower, such monthly installment shall be paid to KLC Financial
on behalf of Lender

 

2. Payments. Payments made under this Note shall be in accordance with the
following:

 

2.1 Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America.

 

2.2 Application of Payments. All payments, including insufficient payments,
shall be credited, regardless of their designation by Borrower, first to
collection expenses due hereunder, then to interest due and payable but not yet
paid, and the remainder, if any, to principal.

 

3. Interest. Interest under this Note shall be as follows:

 

3.1 Interest Rate. If any portion of this Note is not paid when due, Borrower
shall pay interest to Lender on the unpaid principal amount of the Loan
outstanding hereunder, accruing from the date such payment was due to the date
on which the entire principal sum hereof has been paid in full, computed on the
basis of the actual number of days elapsed in a 365 day year, at a rate per
annum which shall be equal to 10%, compounded annually as of the last day of
each calendar year. In no event shall interest exceed the maximum legal rate
permitted by law.

 

3.2 Interest Payable. Any interest which shall become payable pursuant to
Section 3.1 shall be payable ON DEMAND. Borrower may make whole or partial
interest payments at any time prior to demand, without penalty and without
affecting any other provisions of this Note.

 

4. Representations and Warranties of Borrower. Borrower hereby represents and
warrants as of the date of this Note, as follows:

 

4.1 Existence. Borrower is a corporation duly incorporated/, validly existing
and in good standing under the laws of its state of organization.

 

4.2 Power and Authority. Borrower has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.

 

   

 

 

4.3 Authorization, Execution and Delivery. The execution and delivery of this
Note by Borrower and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action in accordance with all applicable
laws. Borrower has duly executed and delivered this Note.

 

4.4 Enforceability. This Note is a valid, legal and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other person
is required in order for Borrower to execute, deliver, or perform any of its
obligations under this Note.

 

4.6 No Violations. The execution and delivery of this Note and the consummation
by Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of Borrower’s organizational documents; (b) violate any
law or order applicable to Borrower or by which any of its properties or assets
may be bound; or (c) constitute a default under any material agreement or
contract by which Borrower may be bound.

 

5. Representations and Warranties of Lender. Lender hereby represents and
warrants as of the date of this Note, as follows:

 

5.1 Acquisition of Securities. Lender is acquiring the warrant (“Warrant”)
referred to herein and common stock (“Common Stock”) received upon exercise of
the warrant (the “Underlying Shares,” and together with the Warrants, the
“Securities”) as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of the Securities. Lender understands that the Common Stock,
Warrant and Underlying Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to or for distributing or reselling the Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Securities in violation of the Securities Act
or any applicable state securities law.

 

5.2 Accredited Investor. At the time such Lender was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises the
Warrant, it will be an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

5.3 Legend. Lender acknowledges the Warrant and Underlying Shares will include
an appropriate legend identifying the Securities as restricted securities.

 

   

 

 

6. Events of Default. The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:

 

6.1 Failure to Pay. The Borrower fails to pay any monthly installment when due
and such failure continues for 5 days after written notice to the Borrower.

 

6.2 Bankruptcy.

 

(a) the Borrower commences any case, proceeding or other action (i) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors; or

 

(b) there is commenced against the Borrower any case, proceeding or other action
of a nature referred to in Section 6.2(a) above which (i) results in the entry
of an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 30 days

 

7. Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, Lender may at its
option, by written notice to the Borrower declare the entire principal amount of
this Note, together with all accrued interest thereon and all other amounts
payable hereunder, immediately due and payable provided, however that, if an
Event of Default described in Section 6.2 shall occur, the principal of and
accrued interest on this Note shall become immediately due and payable without
any notice, declaration or other act on the part of the Lender.

 

8. Miscellaneous. Lender and Borrower further agree as follows:

 

8.1 Notices. All notices, requests or other communications required or permitted
to be delivered hereunder shall be delivered in writing at the addresses set
forth above of this Note or such other address as either Borrower or Lender may
from time to time specify in writing. Notices mailed by certified or registered
mail or sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by facsimile during the recipient’s normal
business hours shall be deemed to have been given when sent (and if sent after
normal business hours shall be deemed to have been given at the opening of the
recipient’s business on the next business day). Notices sent by e-mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment).

 

8.2 Warrants. As an additional inducement to Lender to advance amounts
hereunder, Borrower shall issue to Lender a warrant to acquire 47,319 shares of
Borrower’s common stock at 3.17 per share. Such warrants shall be exercisable
for five years from the date of issuance and shall be on Borrower’s standard
form.

 

   

 

 

8.3 Origination Fee. Borrower shall pay Lender’s origination fee in the amount
of $12,970.00 to KLC Financial.

 

8.4 Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of Minnesota, excluding its conflicts of law
provisions.

 

8.5 Waiver of Jury Trial. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

 

8.6 Counterparts, Integration, Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.

 

8.7 Successors and Assigns. This Note may not be assigned, transferred or
negotiated by Lender to any entity without the consent of Borrower. Borrower may
not assign or transfer this Note or any of its rights hereunder without the
prior written consent of Lender. This Note shall inure to the benefit of and be
binding upon the parties hereto and their permitted successors and assigns.

 

8.8 Amendment and Waiver. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

8.9 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

8.10 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

8.11 Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note as of June 30,
2017.

 

  Digiliti Money, Inc., as Borrower         By: /s/ Bryan Meier   Name: Bryan
Meier   Title: CFO         By: /s/ James L. Davis   Name: James L. Davis

 



   

 

 

